         Case 6:19-cv-00031-AA          Document 12        Filed 03/22/19     Page 1 of 6




Dana L. Sullivan, OSB No. 94483
E-mail: dana@baaslaw.com
Alysa M. Castro, OSB No. 163217
E-mail: alysa@baaslaw.com
BUCHANAN, ANGELI, ALTSCHUL
& SULLIVAN LLP
921 SW Washington St., Ste. 516
Portland, OR 97205
Telephone: 503.974.5015
Facsimile: 971.230.0337
Of Attorneys for Plaintiff



                         IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF OREGON

                                       EUGENE DIVISION

 DAVID JOSTAD,                                        Civil No. 6:19-cv-00031-AA

                          Plaintiff,
                                                      JOINT STATUS REPORT AND
                  v.                                  DISCOVERY PLAN

 MAY TRUCKING COMPANY, an
 Oregon corporation,

                         Defendant.

       Pursuant to Local Rule 26-1 and Fed. R. Civ. P. 26(f), plaintiff David Jostad (“plaintiff” or
“Mr. Jostad”) and defendant May Trucking Company (“defendant” or “MTC”), by and through

their counsel, having met and conferred via telephone on March 13, 2019, hereby submit their Joint

Status Report and Discovery Plan.

       A.      Jurisdiction and Service

       Jurisdiction is conferred upon this court by 28 U.S.C. § 1331, federal question jurisdiction,

based on plaintiff’s claims under the Age Discrimination in Employment Act, 29 U.S.C. § 621 et

seq. This court has supplemental jurisdiction over plaintiff’s state law claims pursuant to 28 U.S.C.

§ 1367 because the state law claims arise from the same nucleus of operative fact as the federal
          Case 6:19-cv-00031-AA          Document 12        Filed 03/22/19        Page 2 of 6




claims. The state law claims are so related to the federal claims that they form part of the same case

or controversy and would ordinarily be expected to be tried in one judicial proceeding.

       Service has been affected on all named parties. The parties do not anticipate joining

additional parties but, if the issue arises, will do so no later than May 1, 2019.

       B.      Nature and Basis of Plaintiff’s Claims and Defendant’s Defenses

       Plaintiff asserts a federal age discrimination claim under the Age Discrimination in

Employment Act, 29 U.S.C. § 621 et seq. Plaintiff also asserts state law claims, including an age

discrimination claim under ORS 659A.030, a wage and hour claim under ORS 652.140 and ORS

652.150 relating to plaintiff’s final pay, and a common law promissory estoppel claim relating to

a deferred compensation plan.

       Defendant adamantly denies that it discriminated against plaintiff, terminated his

employment, and/or failed to timely pay his final wages. Defendant maintains that plaintiff

voluntarily resigned his employment. Defendant further denies any liability to plaintiff arising

out of the deferred compensation plan.

       C.      Consent to Magistrate Judge

       Plaintiff is not prepared to consent to a Magistrate Judge at this time.

       D.      Initial Disclosures

       The parties will serve their initial disclosures by April 15, 2019.

       E.      Discovery Plan

               1.      General Principles. With regard to discovery, the parties agree to cooperate

and act in good faith so as to minimize expense. The parties agree that written discovery shall be

served and responded to in accordance with the Federal Rules of Civil Procedure and applicable

Local Rules. The parties do not believe the phasing of discovery will be necessary in this case.

               2.      Subjects of Discovery. The parties anticipate that the subjects on which

discovery may be needed include, but are not limited to, the following:

                        i. The employment relationship between plaintiff and defendant;
          Case 6:19-cv-00031-AA            Document 12       Filed 03/22/19      Page 3 of 6




                         ii. The facts and circumstances surrounding the end of plaintiff’s

                             employment with defendant;

                        iii. The facts and circumstances surrounding the health insurance benefits

                             defendant provided plaintiff;

                        iv. The facts and circumstances surrounding the deferred compensation plan

                             between plaintiff and defendant;

                         v. Plaintiff’s damages;

                        vi. The affirmative defenses asserted by defendant; and

                        vii. Any other subjects that arise during discovery that are relevant to the

                             issues of this lawsuit.

                   3.    Recommended Deadlines. The parties recommend the following deadlines

to this Court:

            Commencement of Discovery                           March 27, 2019

            Fact Discovery Cutoff                               September 6, 2019

            Joint ADR Report                                    September 30, 2019

            Expert Disclosures                                  September 30, 2019

            Expert Discovery Cutoff                             November 1, 2019

            Dispositive Motions (filed and served)              December 2, 2019

            Pretrial Order                                      30 days from ruling on dispositive

                                                                motions



        Plaintiff has requested a jury and the parties estimate that the trial will take between four to

five court days.

                   4.    Limits on Discovery

        The parties do not request any changes in the limitations on discovery imposed under the

Federal Rules of Civil Procedure or by the Local Rules.

                   5.    Electronically Stored Information (“ESI”)
          Case 6:19-cv-00031-AA           Document 12        Filed 03/22/19       Page 4 of 6




                         i. Preservation: Absent a showing of good cause by the requesting

                            party, the parties shall not be required to modify the procedures used

                            by them in the ordinary course of business to back-up and archive

                            data; provided, however, that the parties shall preserve all discoverable

                            ESI in their possession, custody or control.

                        ii. Search Terms: The parties shall attempt to reach an agreement on

                            appropriate search terms, or an appropriate computer- or technology-

                            aided methodology, throughout the course of discovery. The parties

                            shall continue to cooperate in revising the appropriateness of the

                            search terms or computer- or technology-aided methodology.

                       iii. Form: The parties agree that ESI will be produced to the requesting

                            party with searchable text. The parties agree that ESI shall be produced

                            in native format whenever it is possible to do so. Where producing

                            documents in their native format is not possible, ESI will be produced in

                            a format to be decided between the parties. Acceptable formats

                            include, but are not limited to TIFF (with a companion text file), and

                            searchable PDF

                       iv. Metadata: If the requesting party seeks metadata, the parties agree

                            that the following metadata fields must be produced: document type;

                            custodian and duplicate custodians; author/from; recipient/to, cc and

                            bcc; title/subject; file name and size; original file path; date and time

                            created, sent, modified and/or received; and hash value.

                6.      Confidential Information

        The parties may be asked to produce certain financial, legal, and other confidential or

proprietary information. In that event, the parties will endeavor to agree upon the terms of a

protective order that will limit the use of such information to this litigation. In the event the parties
          Case 6:19-cv-00031-AA           Document 12        Filed 03/22/19      Page 5 of 6




are unable to resolve any issues regarding the subject or scope of a protective order, the parties will

bring the matter before this Court.

        F.      Statement Regarding Prospects of Settlement

        The parties acknowledge that it is too early in the litigation to be able to evaluate the

prospects of settlement. The parties are amenable to considering settlement discussions once

both sides have had an opportunity to engage in discovery.

DATED this 22nd of March, 2019.

BUCHANAN ANGELI ALTSCHUL &                          ATER WYNNE LLP
SULLIVAN LLP
                                                    s/ Alexandra M. Shulman
s/ Dana L. Sullivan                                 _________________________________
                                                    Alexandra M. Shulman, OSB No. 152784
Dana L. Sullivan, OSB No. 94483                     Email: aes@aterwynne.com
E-mail: dana@baaslaw.com                            Telephone: (503) 226-8625
Telephone: (503) 974-5015                           Attorneys for Defendant
Attorneys for Plaintiff
         Case 6:19-cv-00031-AA         Document 12       Filed 03/22/19     Page 6 of 6




                                CERTIFICATE OF SERVICE

     I hereby certify that I served the foregoing JOINT STATUS REPORT AND
DISCOVERY PLAN on the following named person(s) on the date indicated below by

           Mailing with postage prepaid
           CM/ECF
           Hand-delivery
           Overnight delivery
           Email
to said person(s) a true copy thereof at his or her last-known address as indicated below.

Nena Cook
Alexandra M. Shulman
Ater Wynne LLP
1331 NW Lovejoy, Ste. 900
Portland, OR 97209
nc@aterwynne.com
aes@aterwynne.com

DATED this 22nd of March, 2019.          BUCHANAN ANGELI ALTSCHUL
                                         & SULLIVAN LLP
                                         s/ Dana L. Sullivan
                                         Dana L. Sullivan, OSB No. 94483
                                         E-mail: dana@baaslaw.com
                                         Alysa M. Castro, OSB No. 163217
                                         E-mail: alysa@baaslaw.com
                                         Telephone: (503) 974-5015

                                         Of Attorneys for plaintiff
